  8:21-cv-00307-RGK-PRSE Doc # 7 Filed: 08/31/21 Page 1 of 2 - Page ID # 23




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ROBERT HARDEN, Biological Father
of H.M.H;
                                                            8:21CV307
                   Plaintiff,

     vs.

STATE OF NEBRASKA, AMBER                        MEMORANDUM AND ORDER
RENE SABIN, Biological Mother of
H.M.H.;         JAMES           WALTER
CRAMPTON, in his Official and
Unofficial      Capacity;    BARBARA
PROKUPEK, Cass County Clerk of the
Court, in her Official and Unofficial
Capacity;     FEDERAL BUREAU OF
INVESTIGATIONS, (Omaha Branch) in
it's   Official   Capacity;      JEREMY
SEAVEY, SHARON MCGEE, JUDGE
MICHAEL SMITH, in his Official and
Unofficial Capacity; and ANY AND
ALL UNKNOWN PERSONS, in their
Official and Unofficial Capacities;

                   Defendants.


       This matter is before the court on Plaintiff Robert Harden’s Motion for
Leave to Proceed in Forma Pauperis (“IFP”). (Filing 5.) As stated in the Prison
Litigation Reform Act (“PLRA”), a prisoner cannot

      bring a civil action . . . or proceeding [IFP] if the prisoner has, on 3 or
      more prior occasions, while incarcerated or detained in any facility,
      brought an action . . . in a court of the United States that was
      dismissed on the grounds that it is frivolous, malicious, or fails to state
      a claim upon which relief may be granted, unless the prisoner is under
      imminent danger of serious physical injury.
   8:21-cv-00307-RGK-PRSE Doc # 7 Filed: 08/31/21 Page 2 of 2 - Page ID # 24




28 U.S.C. §1915(g).

       This court has previously determined that three or more federal court cases
brought by Plaintiff, while a prisoner, were dismissed as frivolous or for failure to
state a claim. See Harden v. The State of Nebraska et al., Case No. 4:17CV3095
(D.Neb.) (Filing 8, August 16, 2017 Memorandum and Order requiring Plaintiff to
show cause why case should not be dismissed pursuant to PLRA’s “three strikes”
provision). Plaintiff acknowledged in his IFP motion that he is subject to the “three
strikes” provision in 28 U.S.C. § 1915(g). (Filing 5 at CM/ECF p. 3.) On August
30, 2021, the court received Plaintiff’s payment of the full $402.00 filing fee.1
Accordingly,

      IT IS ORDERED that:

      1.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (filing 5) is
denied.

      2.     Plaintiff is advised that the next step in Plaintiff’s case will be for the
court to conduct an initial review of Plaintiff’s claims to determine whether
summary dismissal is appropriate under 28 U.S.C. §§ 1915(e)(2) and 1915A. The
court will conduct this initial review in its normal course of business.

      Dated this 31st day of August, 2021.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge



      1
       Plaintiff actually submitted a payment of $450.00 to the court, resulting in an
overpayment of $48.00. The overpayment will be refunded in due course.
                                           2
